 
  

x

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

peacenermen

  

| DATE FLLED:

we ee ee re ee ee ee ee ee ee ee eee ee neem nee xX nT alae * . :
MAURA ROBLES and IDA Z. BRAVO, : Covi ‘1 ; ean led to
Plaintiffs, : Chom i axed L “Cot bids
ORDER . ~hambers of Vincent L. Briccetti dn
wo s
v. : 0 he,
: 20 CV 4200 (VB)
SOTIRIOS KOLLIAS, DEMETRA DOUMAS,
MARIA KOLLIAS, DANIELLE KOLLIAS, and
THE ARGONAUT RESTAURANT AND
DINER, INC.,
Defendants. :
--- x

 

On April 22, 2021, the Court mailed its April 21, 2021, Order (Doc. #59) to defendant
Danielle Kollias at the following address, which was provided to the Court by her former
attorney.

Danielle Kollias
103 McClean Avenue
Yonkers, NY 10705

On May 5, 2021, the April 21 Order was returned to the Court with a note “Not
Deliverable as Addressed Unable to Forward.”

Accordingly, it is HEREBY ORDERED that by May 24, 2021, Ms. Kollias must
update the Court with her current mailing address. She shall inform the Court of her
address by sending a letter to the Pro Se Clerk at the following address:

United States District Court —
Pro Se Clerk
300 Quarropas St.
White Plains, NY 10601

If Ms. Kollias fails to do so, the Court may enter a default judgment against Ms.
Kollias for failure to defend herself in this action. See Fed. R. Civ. P. 55.

 

 
Chambers will mail this Order, along with the April 21 Order, to the following email
address, which Ms. Kollias’s former attorney previously provided:
DKOLLIAS91686@gmail.com.

The Court will also mail a copy of this Order, along with the April 21 Order, to the
following address:

Danielle Kollias
103 McClean Avenue
Yonkers, NY 10705

Ms. Kollias should note that the Court does not email court orders to pro se litigants as a
matter of course. Jt is doing so this one time as a courtesy and will not email Ms. Kollias any
further court orders. It is her responsibility to update the Court with her mailing address so that
the Court can mail her court orders.

Dated: May 10, 2021
White Plains, NY
SO ORDERED:

\u

Vincent L. Briccetti
United States District Judge

 
Case 7:20-cv-04200-VB Document 59

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 04/20/21 Page 1 of 1

 

MAURA ROBLES and IDA Z. BRAVO,
Plaintiffs,
-against-

SOTIRIOS KOLLIAS, DEMETRA DOUM

AFFIRMATION OF SERVICE

Case No.: 20-cv-04200

AS,

MARIA KOLLIAS a.k.a. MARIA ROLLIA,
DANIELLE KOLLIAS and THE ARGONAUT

 

RESTAURANT AND DINER, INC.,

Defendants.

The Clerk is directed to add defendant Danielle Kollias'
address to the docket.

 

cercenn =

Glen A. Kurtis, an attomey duly adn
York and USDC in the SDNY hereby affirn
| am not a party to this action, | am q
business in White Plains, New York. On A

United State District Court Judge Vincent B

Pro se parties such as defendant Kollias are encouraged to
consent to receive all court documents electronically. A
consent to electronic service form and instructions are
attached to this Order. If she does not consent to receive
notifications electronically, the Court will mail orders to her
at this mailing address. If Kollias needs to correspond with
the Court, she shall do so by sending correspondence to
the Pro Se clerk at the following address:

United States District Court
Pro Se Clerk

 

transmission to;

DROLLIASY 1 68OuumailLcom

 

The E-mail address associated with the folla

Danielle Kollias

103 McClean Avenue =<————————

300 Quarropas St.
White Plains, NY 10601

Chambers will mail a copy of this Order to plaintiff at her
Yonkers address.

SO ORDERED:

Viel Vr

 

Yonkers, NY [0705

Vincent L. Briccetti, U.S.D.J. April 21, 2021

 

 

Dated: White Plains, NY
April 20, 2021

f
:
/

ao
~ GLEN A. KURTIS

 

 
United States District Court
Southern District of New York

Pro Se Office

 

Pro Se (Nonprisoner) Consent & Registration Form to Receive
Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

1. Sign up for a PACER login and password by contacting PACER? at
Wwww.pacer.uscourts.gov or 1-800-676-6856;

2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case, After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

IMPORTANT NOTICE

Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court's
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. Ifyou do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

This service does not allow you to electronically file your documents;

4. It will be your duty to regularly review the docket sheet of the case.?

 

1 Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.

2 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk's
Office at the Court.
 

United States District Court
Southern District of New York

Pro Se Office

CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. |

affirm that:

1.

I have regular access to my e-mail account and to the internet and will check regularly
for Notices of Electronic Filing;

I] have established a PACER account;

I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

I will promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if I wish to cancel this consent to electronic service;

I understand that I must regularly review the docket sheet of my case so that I do not
miss a filing; and

I understand that this consent applies only to the cases listed below and that if] file
additional cases in which I would like to receive electronic service of notices of
documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket
number (for example, John Doe v. New City, 10-CV-01234),.

 

 

 

 

Name (Last, First, MI)

 

 

 

Address City State Zip Code
Telephone Number E-mail Address
Date Signature

Return completed form to:

Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
